UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 2, 2014 United Financial Bancorp, Inc. (Exact name of registrant as specified in its charter) Connecticut 001-35028 27-3577029 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 45 Glastonbury Boulevard, Suite 200 Glastonbury, CT (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (860)291-3600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On June 2, 2014, United Financial Bancorp, Inc. and United Bank (collectively, “United”) and J. Jeffrey Sullivan (“Sullivan”)announced that Sullivan will resign from his position as President and as a member of the Board of Directors of United effective June 2, 2014 (“Effective Date”). The Bank has no plans to fill the President position. Also, no decision has been made to fill the vacant seat on the Board of Directors. That decision will be addressed by the Board’s Governance Committee. In connection with Mr. Sullivan’s resignation, the parties entered into an agreement that supercedes any earlier employment and benefit related agreements. The agreement provides for payment of Sullivan’s Supplemental Executive Retirement Plan and payment in consideration for Sullivan’s non-compete and non-solicitation covenants. A copy of the Agreement is included with this filing as Exhibit 10.19 and is incorporated herein by reference. Item 8.01.Other Events. United issued a press release regarding the matters described in Item5.02(b). The complete text of this press release is attached as Exhibit99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item9.01. Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits Number Description Exhibit10.19 Separation Agreement and Release dated June 2, 2014 Exhibit99.1 Press Release dated June 2, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:June 2, 2014 UNITED FINANCIAL BANCORP, INC. Registrant By: /s/ William H. W. Crawford IV William H. W. Crawford IV Chief Executive Officer EXHIBIT INDEX Number Description Exhibit 10.19 Separation Agreement and Release dated June 2, 2014 Exhibit 99.1 Press Release dated June 2, 2014.
